Citation Nr: 1012135	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-39 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to December 23, 2002 
for the grant of service connection for dysthymia.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of entitlement to an earlier effective date for the 
grant of a total disability rating based upon individual 
unemployability (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904.   The Board issued a 
decision on the issue of entitlement to an earlier effective 
date for the grant of service connection for dysthymia on 
October 16, 2008.  In October 2008, the Veteran submitted a 
Motion for Reconsideration of the Board's decision.  A June 
2009 ruling on the Motion for Reconsideration determined that 
the Veteran's claim for service connection for PTSD remained 
pending.  The Veteran's Motion for Reconsideration was placed 
in abeyance pending the issuance of a supplemental decision 
on the pending issue of entitlement to service connection for 
PTSD.  In September 2009, the Board issued a supplemental 
decision regarding the issue of entitlement to service 
connection for PTSD.  Following the issuance of the September 
2009 decision, in December 2009, the Board informed the 
Veteran that the October 2008 decision would be vacated and a 
new decision would be entered.    Accordingly, in order to 
prevent prejudice to the Veteran, the October 2008 decision 
of the Board must be vacated in its entirety and a new 
decision is entered as if the October 2008 Board decision had 
never been issued.   The October 16, 2008 decision of the 
Board is hereby vacated.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received on 
June 27, 2001.

2.  An August 2002 rating decision denied service connection 
for PTSD.

3.  Diagnoses of anxiety and depression were not of record at 
the time of the August 2002 rating decision.

4.  An informal claim for service connection for anxiety and 
depression was received on September 11, 2002.

5.  A formal claim for service connection for anxiety and 
depression was received on December 23, 2002.

6.   A diagnosis of dysthymic disorder was first noted on VA 
examination in March 2003.

7.  An August 2004 Board decision granted service connection 
for dysthymia, claimed as anxiety and depression.

8.  In an August 2004 rating decision, the RO implemented the 
Board's decision and assigned an effective date of December 
23, 2002, the date of receipt of the Veteran's formal claim 
for service connection for anxiety and depression.




CONCLUSION OF LAW

An effective date of September 11, 2002 is warranted for the 
grant of service connection for dysthymia.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In February 2008, the RO provided the Veteran with notice of 
the evidence required to substantiate his claim for an 
earlier effective date.  This notice letter informed the 
Veteran of what information and evidence the Veteran should 
provide and what evidence VA would attempt to obtain on his 
behalf.  

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim. The relevant 
evidence has been obtained to the extent possible.  The 
Veteran has not identified any outstanding evidence.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Earlier Effective Date Claim

A.  Legal Criteria - Effective Dates

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2009).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing law 
if the report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).


II.  Analysis


A VA social work note dated in  June 2001 reflects that the 
Veteran reported guilt, anxiety and depression because of an 
auto accident during service in which his wife was killed.  
The treatment record noted that the Veteran wanted to file a 
claim for PTSD.

A claim for service connection for PTSD was initially 
received by the RO on June 27, 2001.  

The Veteran underwent a VA PTSD examination in June 2002.  
The VA examiner opined that he did not believe the Veteran 
had PTSD because he had no memory of the 1961 accident and 
did not reexperience it.  The examiner further stated that he 
did not know of an appropriate diagnosis for the Veteran's 
condition.  

In an August 2002 rating decision, the RO denied service 
connection for PTSD on the basis that the evidence did not 
show a current diagnosis of PTSD.

On September 11, 2002, the RO received a Notice of 
Disagreement with the August 2002 rating decision.  In a 
written statement submitted with the Notice of Disagreement, 
the Veteran indicated that, although he was found not to meet 
the diagnostic criteria for PTSD, he had emotional problems 
such as depression and anxiety as a result of the 1961 
accident.  

A substantive appeal was received on December 5, 2002.  On 
December 19, 2002, the Veteran submitted a formal claim for 
service connection for PTSD, to include depression and 
anxiety.

In an August 2004 decision, the Board granted service 
connection for dysthymia, claimed as anxiety and depression 
and assigned an effective date of  December 23, 2002, the 
date of receipt of the claim for service connection for 
anxiety and depression.  The Board's decision was implemented 
by the RO in an August 2004 rating decision.  The RO assigned 
an effective date of December 23, 2002, the date of receipt 
of the Veteran's formal claim, for the grant of service 
connection for dysthymia.

The Veteran contends that a June 2001 VA treatment record, 
which noted his report of anxiety and depression, constituted 
an informal claim for service connection for those 
conditions. 

The Board acknowledges that the Veteran reported symptoms 
such as anxiety and depression in June 2001.  However, the 
Veteran's claim for service connection for PTSD is distinct 
from the claim for service connection for anxiety and 
depression.    In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), the Federal Circuit held that, where a claim for 
service connection has been denied, and a current claim 
contains a different diagnosis, even one producing the same 
symptoms in the same anatomic system, a new decision on the 
merits is required.  In Ephraim, the Court held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Id. at 401.  Here, a 
diagnosis of dysthymic disorder was initially shown upon VA 
examination in March 2003.  The record at the time of the 
August 2002 rating decision did not include any diagnoses of 
anxiety, depression or dysthymia, and these conditions were 
not considered in conjunction with the rating decision that 
denied service connection for PTSD.  Thus, the Veteran's 
claim for service connection for anxiety, depression and 
dysthymia is not the same claim as the claim for service 
connection for PTSD considered in the August 2002 rating 
decision.

The Board also notes that, under 38 C.F.R. § 3.157, certain 
medical evidence may be accepted as a claim for an increase 
or a claim to reopen, but not as an initial claim for service 
connection.  Accordingly, the VA medical records which noted 
complaints of anxiety and depression in June 2001 do not 
serve as an informal claim for service connection for those 
disabilities.  

The Board finds that an effective date of September 11, 2002 
is warranted for the grant of service connection for 
dysthymia.  The veteran's initial claim for service 
connection for PTSD was received on June 27, 2001 and was 
denied by rating decision dated in August 2002.  The record 
at the time of the August 2002 rating decision did not 
include diagnoses of anxiety, depression or dysthymia.  On 
September 11, 2002, the veteran submitted an NOD with the 
August 2002 rating decision.  He also submitted a written 
statement in which he alleged that he had anxiety, depression 
and emotional problems as a result of the accident during 
service. The statement received on September 11, 2002 
constituted an informal claim for service connection for 
anxiety and depression.  A formal claim for service 
connection for anxiety and depression was received within one 
year of the informal claim, on December 19, 2002.  Based on 
the foregoing, the Board concludes that the veteran is 
entitled to an effective date of September 11, 2002, the date 
of the receipt of the informal claim, for the grant of 
service connection for dysthymia.  38 C.F.R. § 3.155 (a) 
(2009).


ORDER

An effective date of September 11, 2002 for service 
connection for dysthymia is granted, subject to regulations 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


